DETAILED ACTION 
                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.	Claims 34-69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of U.S. patent 10, 548,150 (hereinafter ‘150). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 34, U.S. patent ‘150 discloses:
A method for managing radio resources (Col. 25; claim 1; line 41), comprising:

generating a heat map of at least one tendency for the user based on the at least one user behavior pattern, wherein the at least one user behavior pattern comprises at least one usage context metric of the user; and scheduling radio resources based on the heat map, wherein the user device is configured to communicate using the scheduled radio resources (Col. 25; claim 1; lines 47-55);
            Regarding claim 46, U.S. patent ‘150 discloses:
 A radio resource controller (Col. 26; claim 11; lines 21), comprising:
a memory configured for storing instructions; and a processor configured to execute instructions stored in the memory to perform the method steps of claim 34 (Col. 26; claim 11; lines 21-25).
Regarding claim 58, U.S. patent ‘150 discloses:
 A system in a network (Col. 27; claim 21; line 4), comprising:
a memory configured for storing instructions; and a processor configured to execute instructions stored in the memory to perform the method steps of claim 34 (Col. 27; claim 21; lines 5-8).
Claims 35-45, 47-57 and 59-69 are also rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-20 of U.S. patent ‘150. Although the conflicting claims are not identical, they are not patentably distinct from each other.

3.	Claims 34-69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10, 548,150 (hereinafter ‘150). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 34, U.S. patent ‘150 discloses:

receiving a request for radio resources from a user device; using a result of machine learning to determine at least one user behavior pattern of a user of the user device (Col. 25; claim 1; lines 42-46); 
generating a heat map of at least one tendency for the user based on the at least one user behavior pattern, wherein the at least one user behavior pattern comprises at least one usage context metric of the user; and scheduling radio resources based on the heat map, wherein the user device is configured to communicate using the scheduled radio resources (Col. 25; claim 1; lines 47-55);
            Regarding claim 46, U.S. patent ‘150 discloses:
A radio resource controller (Col. 26; claim 11; lines 21), comprising:
a memory configured for storing instructions; and a processor configured to execute instructions stored in the memory to perform the method steps of claim 34 (Col. 26; claim 11; lines 21-25).
Regarding claim 58, U.S. patent ‘150 discloses:
A system in a network (Col. 27; claim 21; line 4), comprising:
a memory configured for storing instructions; and a processor configured to execute instructions stored in the memory to perform the method steps of claim 34 (Col. 27; claim 21; lines 5-8).
Claims 35-45, 47-57 and 59-69 are also rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-20 of U.S. patent ‘150. Although the conflicting claims are not identical, they are not patentably distinct from each other.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.        Claims 34-36, 46-48 and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2012/0158492, hereinafter Ye) in view of Coutts et al. (US 2012/0173477, hereinafter Coutts).
	Regarding claim 34, Ye discloses:	
	receiving a request for radio resources from a user device (Para 0004; receiving request from a user); 
	using a result of machine learning to determine at least one user behavior pattern of a user of the user device (user-specific heat maps can be generated for a particular user's viewing behavior by the backend server.  This information (i.e., the user specific heat maps) would be stored as user specific logs within the log database.  These individual heat maps can be constructed using existing machine learning techniques);
	generating a heat map of at least one tendency for the user based on the at least one user behavior pattern (para 0029; Heat maps can be used to depict how much attention a specific portion or segment of a media area gets from consumers or similar consumers.  These maps provide visual insight into consumer behavior.  The heat maps provide an
indication as to what content the viewing consumers care about the most, what they read/watch, and what they completely skip over.  In other words, the maps assist in deciphering what most users 
	Ye does not explicitly disclose scheduling radio resources based on the heat map, wherein the user device is configured to communicate using the scheduled radio resources.
	In an analogous art, Coutts discloses scheduling radio resources based on the heat map (para 0021; heat map used to schedule the resources), wherein the user device is configured to communicate using the scheduled radio resources (para 0053; user uses the resources). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ye’s method by adding Coutt’s disclosure in order to dynamically adjust the resource allocation of a communication system.
	Regarding claims 46, and 58, Ye discloses a radio resource controller, comprising: a memory configured for storing instructions (para 0041; memory to store instructions); and a processor configured to execute instructions stored in the memory to perform the method steps of claim 34 (para 0041; processor to execute the instructions stored in the memory). 




	In an analogous art, Coutts discloses receiving the request for radio resources from a user device further comprises: receiving a plurality of requests for radio resources from a respective plurality of user devices (Para 0055 and 0061; there can be multiple users sending the requests). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ye’s method by adding Coutt’s disclosure in order to accommodate multiple users based on the available resources.
Regarding claims 36, 48, and 60, Ye does not that the plurality of multiple devices include at least two different types of devices.
In an analogous art, Coutts discloses that the plurality of multiple devices include at least two different types of devices (Para 0053 and 0061; user devices can be of different types, any machine that can communicate can be a user). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ye’s method by adding Coutt’s disclosure in order to accommodate multiple users based on the available resources.

5.	Claims 37-39, 49-51, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Ye/ Coutts and further in view of Garin et al. (US 2013/0257657, hereinafter Garin).
Regarding claims 37, 38, 49, 50, 61 and 62, Ye/Coutts does not explicitly disclose that wherein the heat map of trajectories is based on a location of the user device and a mode of mobility of the user.
In an analogous art, Garin discloses that the heat map of trajectories is based on a location of the user device and a mode of mobility of the user (Fig. 8; Para 0061; generating heat map of user 
	Regarding claim 39, 51, and 63, Ye/Coutts does not explicitly disclose that wherein the location of the user device is at least one of a symbolic location and a set of locations.	
In an analogous art, Garin discloses that wherein the location of the user device is at least one of a symbolic location and a set of locations (Para 0057 and 0058). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts 's method by adding the limitation of Garin in order to provide a visual representation of user pattern that helps to  allocate the resources accordingly.

6.	Claims 40-43, 52-55, and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Ye/Coutts and further in view of Smith et al. (US 2013/0301609).
	Regarding claims 40, 52 and 64, Ye/Coutts does not explicitly disclose that the request for radio resources is a request for radio resources of a non-commercial operator network.
In an analogous art, Smith discloses that the request for radio resources is a request for radio resources of a non-commercial operator network (Para 0180; private network). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts's method by adding the limitation of  Smith in order to manage and monitor spectrum resources based on time, space and frequency.
Regarding claims 41, 53, and 65, Ye/Coutts does not explicitly disclose that the non-commercial operator network is one of a private LTE network, a private Wi-Fi network, and a private shared wireless network.

Regarding claims 42, 54, and 66, Ye/Coutts does not explicitly disclose that the private network shares spectrum with at least one other wireless network.
In an analogous art, Smith discloses that the private network shares spectrum with at least one other wireless network (Para 0167; and 0169). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts 's method by adding the limitation of Smith in order to manage and monitor spectrum resources based on time, space and frequency.	
Regarding claim 43, 55, and 67, Ye discloses wherein using a result of machine learning to
determine at least one user behavior pattern of a user of the user device further comprises determining infrastructure coverage or coverage gap based on a quality of experience (QoE) expected by the user in the at least one usage context metric (para 0054 and 0073).

7.	Claims 44-45, 56-57 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Ye/Coutts/Smith and further in view of Lee et al. (US 2008/0312979, hereinafter Lee).
	Regarding claim 44, 56, and 68, Ye/Coutts/Smith does not explicitly disclose wherein using a result of machine learning to determine at least one user behavior pattern of a user of the user device further comprises quantifying immediate and expected return on investment for alternate forms of infrastructure based on the determined infrastructure coverage or coverage gaps.

Regarding claim 45, 57 and 69, Ye/Coutts/Smith does not explicitly disclose wherein the alternate forms of infrastructure comprise at least one of a macro cell tower, a small cell, or a user equipment (UE).
In an analogous art, Lee discloses wherein the alternate forms of infrastructure comprise at least one of a macro cell tower, a small cell, or a user equipment (UE) (para 0182; IT infrastructure includes a macro cell tower and a small cell). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts/Smith 's method by adding Lee’s disclosure in order to provide financial analysis of different available infrastructure options.


Conclusion
	8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462